        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 1 of 16   1
     Ia4WnatC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    NATURAL RESOURCES DEFENSE
     COUNCIL, INC.,
4
                      Plaintiff,
5
                 v.                                16 CIV. 1251 (ER)
6
     UNITED STATES ENVIRONMENTAL
7    PROTECTION AGENCY, et al.,
                                                   Conference
8                     Defendants.

9    ------------------------------x
                                                   New York, N.Y.
10                                                 October 4, 2018
                                                   12:00 p.m.
11
     Before:
12
                              HON. EDGARDO RAMOS,
13
                                                   District Judge
14

15                                 APPEARANCES

16   SARAH V. FORT
     MITCHELL BERNARD
17        Attorneys for Plaintiff

18
     GEOFFREY S. BERMAN
19        United States Attorney for the
          Southern District of New York
20   BY: EMILY E. BRETZ
          DAWN MESSIER
21        ROBERT WM. YALEN
          Assistant United States Attorneys
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 2 of 16          2
     Ia4WnatC

1              (Case called)

2              MS. FORT:    Good morning, your Honor.      Sarah Fort, on

3    behalf of NRDC, and with me at counsel table is my colleague

4    Mitch Bernard.

5              MS. BRETZ:    Good morning, your Honor, or afternoon, I

6    guess, now.    I'm Emily Bretz, from the U.S. Attorney's Office,

7    on behalf of the EPA.     I'm here with my colleagues Rob Yalen

8    and Dawn Messier.

9              THE COURT:    Good morning to you all.

10             This matter is on for a discovery conference.

11             As I understand it, the government has moved for an

12   extension of the consent decree, and plaintiff believes that it

13   is not in a position to respond adequately until it has some

14   additional information.      Is that basically where we are?

15             Ms. Bretz, why shouldn't I give the NRDC some

16   additional information?      If what's going to happen is that I

17   make them file something and they say, We can only respond to

18   this extent, because we need some additional information, we're

19   going to be back here some weeks down the line.          Correct?

20             MS. BRETZ:    Not necessarily, your Honor.       It certainly

21   would be possible that they would file a response with some

22   narrow set of information that they would need.

23             As we point out in our letter, the deposition topics

24   and document requests were extremely broad, and it's difficult

25   for us to know exactly what information they would need.            If,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 3 of 16      3
     Ia4WnatC

1    in its response to our motion, they identified certain

2    individual things they might need, we could either respond with

3    a supplemental declaration, or if we don't believe those facts

4    are actually necessary, your Honor could review our motion and

5    their papers and then decide whether you need additional

6    information to actually decide whether the modification is

7    warranted.

8              THE COURT:    Let me ask this.     Can that be done on an

9    informal basis?    I mean, do we need depositions and document

10   requests, etc., strictly speaking?

11             MS. BRETZ:    Are you asking whether we could have some

12   sort of informal discovery conversations?

13             THE COURT:    Yes.

14             MS. BRETZ:    I suppose it might be possible, although

15   we would end up likely back where we are, and we don't believe

16   any discovery at this point is warranted.

17             If your Honor were to order us to meet and confer, of

18   course, we would be happy to do so.        We just don't believe that

19   it's warranted at this time, given our lengthy declaration that

20   we tried to include all the factors we believed necessary to

21   determine whether an extension is warranted or not.

22             THE COURT:    I read the declaration and I read the

23   papers.   Let me tell you where I currently stand, and I'm

24   obviously open to having my mind changed.         It seems to me that

25   the topics that the NRDC wants to talk about are fair game in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 4 of 16     4
     Ia4WnatC

1    connection with the motion.      I don't know that they need all

2    the documents concerning all of these topics, however.

3               Let me ask Ms. Fort or Mr. Bernard.       What do you need?

4               MS. FORT:    Yes, your Honor.

5               THE COURT:    What I mean by that is what do you need

6    minimally in order to be able to respond to the motion?

7    Because I don't think you need all these documents concerning

8    all of these topics.

9               MS. FORT:    Sure.

10              Your Honor, we seek an opportunity to probe behind the

11   declaration and get some information that we think is

12   materially relevant to whether the standard has been met.          EPA

13   is seeking relief from a consent decree that it committed to in

14   a case that has a long history of delay in regulating a

15   chemical that poses a threat to public health, and further

16   delay has real-world consequences.

17              THE COURT:    I'm sorry.   Just so the record is clear,

18   are you referring to delay prior to the bringing of this

19   lawsuit, or are you speaking about delays since this lawsuit

20   has been brought?

21              MS. FORT:    Delay prior to the bringing of this

22   lawsuit.

23              THE COURT:    OK.

24              MS. FORT:    We now are eight years past the point at

25   which EPA indicated that it intended to regulate perchlorate.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 5 of 16   5
     Ia4WnatC

1    That regulatory determination required the agency to propose

2    regulations within two years.       The agency still hasn't done so,

3    and in the meantime, this chemical is not regulated on a

4    national scale, and it's not even being monitored until the

5    agency regulates.

6              The agency has submitted a declaration indicating that

7    it needs more time, and we think we need three categories of

8    information to determine whether the standard for modification

9    has really been met.

10             The first is to see whether the agency has been moving

11   as quickly as it reasonably can to date to get these

12   regulations proposed.     For instance, the declaration indicates

13   that certain processes took months longer than the agency

14   indicates, but it provides no information about what the agency

15   was actually doing during those months or the level of

16   resources that it was putting into meeting the deadline,

17   whether there were other discretionary policy preferences that

18   it was elevating over its work on this matter or whether the

19   agency could have sped up other parts of the process to make up

20   for lost time if all of that information was really necessary.

21   So we want to probe into what's happened to date.

22             THE COURT:    OK.

23             MS. FORT:    We also want to probe into what's left to

24   do and whether the six-month extension is really necessary or

25   whether the agency could move more quickly on some of those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 6 of 16       6
     Ia4WnatC

1    aspects, eliminate some of them, do some of them in parallel,

2    so that we could shorten the period of the extension if an

3    extension is truly necessary.

4               And third, we'd like to probe into what the

5    consequences would be of holding the agency to the current time

6    line.    One of the factors that is relevant in considering

7    whether or not modification is warranted is whether it would be

8    detrimental to the public interest to enforce the consent

9    decree as it was signed, so we'd like to probe into whether it

10   would be detrimental to the public interest to require the

11   agency to meet its deadline.

12              THE COURT:    What is the current state of play?        I

13   understand there is an automatic extension if a motion is made.

14   Is that right?

15              MS. FORT:    There is an automatic extension until

16   either this Court rules on the motion or until three months

17   later.

18              The intent of that was to avoid last-minute motion

19   practice on October 29 if the Court hadn't had the opportunity

20   to rule.    Right now, the deadline is extended either until your

21   Honor decides whether to grant the motion or until three months

22   after if you haven't issued a determination.

23              THE COURT:    Let me ask you, and maybe this is a

24   question better posed to Ms. Bretz, but from your perspective,

25   given the representations that have been made, is it even


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 7 of 16       7
     Ia4WnatC

1    possible for this to be done by the end of October?

2              MS. FORT:    I don't think we have that information at

3    this point.    That's a question that we would want to probe if

4    we were given the opportunity to take a deposition.

5              The agency has indicated that the peer review process

6    is now complete and that it's in the process of choosing a

7    level at which to set the limitation and going through some of

8    the sort of paperwork.     Some of that may still be necessary,

9    and some of that may be optional processes that are not

10   actually required, and particularly aren't required when

11   there's already a statutory deadline that has been missed.         I

12   think that is something we need more information in order to

13   assess.

14             THE COURT:    You have not gotten from the EPA or from

15   the government as yet the steps that are necessary to complete

16   the process.

17             MS. FORT:    The declaration lays out some of those

18   steps, but we have questions about how long those actually will

19   take, and we also have questions about whether some of those

20   are optional steps that the agency is not required to take but

21   has a preference to take and, given the public health concerns

22   at issue, might be able to bypass.

23             Even if some level of delay is necessary, that doesn't

24   mean that six months is necessary, and this is a case in which

25   every day matters.     This chemical is unregulated, and people


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 8 of 16     8
     Ia4WnatC

1    are being exposed at levels that they don't know about, so even

2    if some level of delay is necessary, we might seek to minimize

3    that to a shorter delay.

4              THE COURT:    Let me ask you this.      I think that the

5    three areas that you're interested in inquiring about seem

6    reasonable, but one area of concern that I have is, let's say,

7    for example, that you determine that the EPA has not devoted

8    sufficient resources, either manpower or whatever other

9    resources are required here.      How am I supposed to make a

10   determination that they have or they have not?          To be a sort of

11   supra human resources department for the EPA seems something

12   that's certainly beyond my competency.

13             MS. FORT:    Your Honor, there's a clear legal standard

14   that applies to whether modification is warranted and the

15   burden that the agency has to demonstrate.         If we took the

16   position that the agency has not met that burden, it would be

17   because the agency hadn't demonstrated that it was

18   substantially more onerous or unworkable or not in the public

19   interest for the agency to propose these regulations.

20             Certainly, that is a weighing of factual information,

21   but without the specifics of the case -- it might be that it's

22   a really easy case and your Honor can say one way or the other.

23   And it might be that it's a more difficult call, but we just

24   can't assess that based on the information that we have at this

25   point, because we have no idea what the level of resources that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 9 of 16         9
     Ia4WnatC

1    the agency has spent is.

2              THE COURT:    Let me ask you this.      Let's say I grant

3    you the ability to conduct this deposition and it happens on a

4    fairly quick basis and you come back to me next week and you

5    say, No, they haven't devoted sufficient resources to it, I

6    deny the motion.    Does that then mean that they have to

7    complete the process by October 31?

8              MS. FORT:    That would depend on your Honor's order.          I

9    think if you deny the motion entirely, yes, that would mean

10   that they would have to complete the process by October 31.

11             THE COURT:    Then I would be concerned about the

12   consequences.

13             Let me hear from Ms. Bretz.

14             As I've indicated, I think they're entitled to some

15   information.    I think they're entitled to inquire into these

16   areas.   Again, I don't think that they're entitled to all the

17   documents, because I think that may be too burdensome.             But

18   let's say that they come back and they're able to determine,

19   You know what, they've assigned one person to this, fairly low

20   level, who is doing 15 other things, did not give this

21   sufficient priority, and I say:       OK, go; you have until October

22   31 to get this done.     Can you do it?

23             MS. BRETZ:    It would not be a sound and scientific

24   rule, your Honor.     If the Court orders it, we do not want to be

25   in violation of a court order.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 10 of 16        10
     Ia4WnatC

1              That being said, the steps that we laid out fully in

2    the declaration and that, I believe, refer to paperwork, and

3    not just paperwork, just the remaining tasks that have to be

4    done, which is develop an MCL, several of the steps are

5    required by executive order.      One of the steps is required by

6    the Safe Drinking Water Act.      So they're not merely shuffling

7    papers.   These are sound, scientific steps that need to be

8    taken, and this rule needs to be tested so that we have an

9    informed proposed rule.     It's going to go out for comment, and

10   we need to make sure that the public is well informed as to

11   what this rule is going to be.

12             The last notice that issued on perchlorate garnered

13   39,000 comments, and the response to those comments, we

14   imagine, in this case would be likely as wide-ranging.             We need

15   to make sure that this has been properly vetted and tested in

16   order to make sure that it's a sound and scientific rule.

17             And if I could say one thing about the depositions?

18             Your Honor mentioned one being held.

19             To respond to the topics that were set forth in the

20   deposition notice and even the three broad categories that

21   Ms. Fort has laid out, we've conferred with the EPA on sort of

22   a broad manner, and we believe it would require at least four

23   to five deponents from various agencies, or various offices

24   within the agency, in order to meet all of these queries.            And

25   if we were to prepare one deponent, all of that work,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 11 of 16      11
     Ia4WnatC

1    obviously, would have to be done behind the scenes to garner

2    that type of information.

3              It's not that one person can speak to resources and

4    one person can speak to the work that has been done and another

5    person can speak to the interagency review that has to be done.

6    It's a significant burden on the agency just to prepare a

7    deponent or two.

8              I'm sorry.    There's one more thing.

9              I do also want to mention that those same people would

10   be the people who are doing the work that needs to be done on

11   the rule.   It's not like there's a separate FOIA agency that

12   handles this sort of thing, so it's likely that that would even

13   push the work out that they're doing right now on the rule even

14   further if we had to prepare them for depositions.

15             THE COURT:    Best case scenario, when are you going to

16   be done, if you can say so as you sit here?

17             MS. BRETZ:    I'm sorry.    Done with?

18             THE COURT:    Done with the process.      Compliance with

19   the decree.

20             MS. BRETZ:    Our request for an extension is a request

21   for six months, and so the proposed rule, pursuant to the

22   decree, is supposed to be issued on October 30.         We are asking

23   for an extension until April 30, and we will meet that

24   deadline.

25             THE COURT:    You will meet that deadline.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 12 of 16          12
     Ia4WnatC

1              MS. BRETZ:    I should never speak in absolutes.

2              Barring unforeseen circumstances at this time.

3              THE COURT:    Why are we here?     What went wrong in terms

4    of the schedule?

5              MS. BRETZ:    When the EPA entered into the decree, and

6    as set forth in the decree, we anticipated that the dual peer

7    review process would be completed by October 18 of 2017.

8              In order to get a scientifically sound rule, there's a

9    dual peer review process.      The first one tests the levels of

10   perchlorate on pregnant woman, and the second applies the

11   outputs of that model to a second scientific process, where it

12   looks at the effects of perchlorate on the neurodevelopment of

13   the children of those women.

14             For the first peer review process, the EPA used a

15   model, a similar model they'd used before.        It had been

16   implemented before, and they didn't expect that the comments

17   they would receive back from the peer review panel would be so

18   extensive, because of the type of model that they used.            When

19   they got comments back, they were far more wide-ranging and

20   extensive from this scientific peer review panel, and it took

21   them an additional five months to fully incorporate all the

22   science that came back from the panel into making a more sound

23   and accurate model.

24             The second peer review panel couldn't be started

25   because it uses the outputs from the first model, incorporating


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 13 of 16          13
     Ia4WnatC

1    into that second.    So the first was delayed by five months,

2    because of all the additional comments, and that pushed

3    everything back.    The second panel, after that was convened,

4    that took an additional month longer than what was expected,

5    and that sort of pushed everything back by about six months.

6              THE COURT:    OK.

7              I'm inclined to grant the additional discovery, and I

8    can enter an order directing you to submit to 30(b)(6)

9    depositions.    I would hope that the parties, rather than have

10   me do that, can, given my guidance in this regard, come

11   together and figure out a fairly expedited schedule for getting

12   those meetings or those interviews done.        And if the EPA wants,

13   they can certify the information that they provide to you.            I

14   just want to get it done.      I do think you're entitled to the

15   information in order to respond properly to the motion.

16             Maybe the best thing to do would just be to grant the

17   additional discovery.     You can take the deposition.       I'm not

18   going to require them to give documents at this point.             Make a

19   very quick determination as to whether or not there are some

20   documents that you absolutely need, and then you can come back

21   to me and see if you need those, and we'll take it from there.

22   OK?

23             Yes, Ms. Bretz.

24             MS. BRETZ:    Just to clarify, your Honor?

25             Are you ordering us to meet and confer, or are you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 14 of 16         14
     Ia4WnatC

1    granting the discovery on all the 11 topics?

2              THE COURT:    Just to make everything neat, I will issue

3    the order directing you to submit to a 30(b)(6) deposition.

4    Feel free to do this informally if it's better for the parties,

5    but just so that you have some clear guidance from me, they are

6    entitled to the information, and you should provide it.            And if

7    it's easier for you, for example, to give them some documents

8    in lieu of providing an individual, I am happy to have you

9    folks figure that out on your own just so that we get this

10   moving and that we get you the information that you need so

11   that we can get this thing on track as much as we can.             OK?

12             I can also give you a deadline by which to do this.

13   Do you want to confer?

14             MS. BRETZ:    Yes.

15             We think it would take about four weeks to prepare for

16   a deposition, your Honor, in order to respond to all of these

17   competently.    I mean, I think it would take us four weeks.

18             THE COURT:    Ms. Fort.

19             I don't know whether that's reasonable or not.           I'm

20   not familiar with any of this in terms of the process or

21   science, etc.

22             MS. FORT:    I don't anticipate that that much time and

23   preparation would be necessary.       As I indicated, we're looking

24   to ask the agency questions about what it's done, what it's

25   doing, and what it would need to move faster.         We're happy to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 15 of 16       15
     Ia4WnatC

1    confer with the agency and try to work out a schedule so that

2    we can move forward as quickly as possible.

3              One option is that we take the deposition and we ask

4    the questions that we need to ask and we make every attempt to

5    make it clear to the government what the scope of that would

6    be, and if someone needs to be prepared on some additional

7    topic, then we can address that then.        But I don't anticipate

8    that it should take a month to testify as to some of the facts

9    behind the declaration that's already been submitted to the

10   Court.

11             MS. BRETZ:    If it would be possible to get some of the

12   questions in advance; that way we could know.         For example, one

13   of the topics is the availability of staff and resources from

14   outside EPA's office of groundwater and drinking water.            That's

15   arguably -- we don't know who that pertains to.         The entire

16   EPA?   Just office of water?

17             If some of the questions could be narrowed and

18   presented to us, then we could prepare deponents in order to be

19   able to respond.

20             MS. FORT:    Your Honor, we'll confer with the EPA and

21   we'll try to work out a schedule together.        If there's a

22   problem in that process, we can come back to your Honor.

23             THE COURT:    Yes.   A month seems like a long time to

24   me, but I say that with a great level of ignorance about the

25   EPA and its processes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 2:16-cv-01251-ER Document 51 Filed 10/30/18 Page 16 of 16     16
     Ia4WnatC

1              From my perspective, the important thing is that

2    people are moving along as quickly as possible concerning this

3    very important chemical.      I think that the EPA does need to

4    move a little faster.     A month sounds like a lot to me, but I

5    will leave it up to you folks in the first instance.          Get back

6    to me by letter as soon as you're able concerning agreement, or

7    lack of agreement, and we'll figure it out.         OK?

8              MS. BRETZ:    Thank you, your Honor.

9              MS. FORT:    Thank you, your Honor.

10             THE COURT:    OK.   Thank you, folks.

11             MR. BERNARD:    Thank you, your Honor.

12             (Adjourned)

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
